﻿It had been planned that our Foreign Minister would address the Assembly. However, given the great concern that has been caused by the conflict between Iran and Iraq and the obvious desire of the countries of the non-aligned movement—a desire shared by many other countries—to see an end to that serious incident, the current Chairman of the Conference of Heads of State or Government of Non- Aligned Countries, Fidel Castro, decided to send Foreign Minister Malmierca to the countries involved, as his representative, in order to initiate a mission of good offices, which is now proceeding.
2.	We earnestly hope that a peaceful negotiated settlement will speedily put an end to that conflict which divides two members of the non-aligned movement and which entails serious consequences for both those countries, the countries of the third world and the interests of international peace and security.
3.	On behalf of the Government of Cuba and its Minister for Foreign Affairs, I should like to extend our cordial congratulations to Mr. von Wechmar on his unanimous election as President of the thirty-fifth session of the General Assembly and to pledge our determined co-operation in the discharge of his important functions.
4.	We should also like to express our great admiration for the exemplary manner in which his predecessor, Mr. Salim Ahmed Salim, conducted the proceedings of the thirty- fourth session of the General Assembly and those of the three special sessions over which he presided. His performance in presiding over the meetings of this body does honour to his country, the United Republic of Tanzania, and the entire African continent.
5.	We wish also to express our appreciation for the outstanding work which the Secretary-General has done on behalf of international peace and security.
6.	I come to this rostrum on a day of special significance for Cubans. Today we commemorate the one hundred and twelfth anniversary of the beginning of our heroic struggle for independence. We are also celebrating the return to our land of the first cosmonaut of Cuba and of Latin America. A few hours ago, the people in the capital, Havana, on behalf of all Cubans, extended to Colonel Tamayo and his companion pilot: the special welcome which that event deserves. That sums up the achievements of 20 years of our revolution and it is our modest contribution to the efforts being made for the development of science and technology in the service of peace and progress for mankind.
7.	Today we are completing the general debate of this session of the General Assembly. If anyone could give a precise definition of the nature of our deliberations, it would unquestionably be that the overwhelming majority of those who have preceded me to this rostrum have expressed great concern over the ominous turn of events in the international situation during the last few months.
8.	There has not been a greater threat to the peace and security of the world since the time of the so-called cold war and the "policy of brinkmanship". Mankind's aspiration to move towards detente, general and complete disarmament— especially nuclear disarmament—development and international economic co-operation has been frustrated time and again by the re-emergence of a policy of war, the replacement of dialogue by confrontation, the stagnation of negotiations to limit strategic weapons and the non-ratification of the SALT II agreement,  as well as by the failure of the eleventh special session of the General Assembly devoted to economic questions and the constant deterioration of the economies of the developing countries.
9.	To those factors which have a negative effect on the world situation must be added the emergence of new sources of tension and discord in various parts of the world, the aggravation of problems in the Middle East as a result of the expansionist and colonialist policies of Israel, the increased tension in the Indian Ocean, the Arab Gulf and the Caribbean and Central American region as a result of the escalation of the war-like policies of the United States and the establishment of new bases and imperialist facilities in those areas. Also there has been as increase of interventionism in South-East Asia, encouraged by the hegemonists in Beijing and their new allies in the United States, and in El Salvador and the formation of a reactionary "holy alliance" against the revolutionary peoples and countries of Africa, Asia and Latin America.
10.	When we speak of peace we must necessarily refer to the one and indivisible peace which the peoples of the world want—a peace with responsibilities and benefits for all, and not a limited peace, one which is of interest only to some Powers. Peace must be universal and must be based on respect for the independence, sovereignty and territorial integrity of States, within secure and recognized boundaries. There can be no peace without detente and disarmament. That is why it is necessary for us to concentrate our efforts on achieving an effective relaxation of international tension and continuing negotiations on the limitation of nuclear weapons and general and complete disarmament. Also, there can be no peace without development.
11.	The need to establish a just and equitable international economic order, to eliminate unequal exchanges and barriers to the expansion of trade with the developed countries; the need to transform the world monetary system so as to reflect the requirements of our countries; the need to ensure, during this decade, a massive flow of financial and material resources for development; the need to transfer technology in assailable and un-burdensome conditions; and the urgent need to give assistance to the relatively less developed countries and to promote economic, scientific and technological co-operation among our countries—all these constitute sine qua non conditions for a just and lasting peace.
12.	This is not mere rhetoric. The legitimate interests of each of the 154 States Members of the United Nations must be recognized now and no one must be guided solely by narrow national interests, no matter how justified those interests may be. The world will not be capable of tackling or, of course, resolving the grave economic problems which have arisen during the last fifth of the century without broad and deep international co-operation.
13.	Cuba hopes that the obstacles and difficulties which we recently encountered when we discussed the International Development Strategy for the Third United Nations Development Decade, and especially the next round of global negotiations, arising from the intransigence and narrow-mindedness of a few developed capitalist countries, will be overcome in the coming months so that we can lay the groundwork for the necessary co-operation which our peoples demand.
14.	Twenty years ago the United Nations took a step of historic importance when it adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples. In the years since then the political map of the world has changed radically with the attainment of an independent sovereign life by dozens of countries.
15.	Today we welcome the entry of the Republic of Zimbabwe into the Organization as a full-fledged Member, following its historic victory over the forces of racism, oppression and colonialism. We also welcome the emergence of the Republic of Vanuatu and Saint Vincent and the Grenadines as new independent States.
16.	The disgrace of colonialism and the monstrous outgrowth of the racist mentality that is known as apartheid still prey on the peoples of southern Africa. After years of unfruitful negotiations, which in various delaying tactics have reflected the twisted intentions of South Africa and its Western allies, and despite the firm resistance of the Namibian patriots under the leadership of their legitimate representative, the South West Africa People's Organization [SWAPO], Namibia continues to be occupied and the will of the international community has been brutally stifled by the racist regime of Pretoria and the handful of imperialist countries which support it to the hilt by preventing the implementation of the sanctions provided for in Chapter VII of the Charter.
17.	In the year of the twentieth anniversary of the Declaration against colonialism, Cuba reiterates its unswerving solidarity with the people of Namibia, with its vanguard, SWAPO, and with the cause of its independence and sovereignty throughout the entire Territory, including Wallis Bay. Our support also goes to the black people of South Africa and to their liberation movement, the African National Congress [ANC] in their just struggle against apartheid and for a majority government of the people.
18.	The remnants of colonialism are not limited, however, to southern Africa. Once again we proclaim the right of the Latin American people of Puerto Rico to self-determination and independence; the right of Belize to complete the process of decolonization and accede to independence without further delay and to preserve the integrity of its territory; the right of the Sahraoui people to establish a sovereign, free republic in its ancestral home; the right of Madagascar to recover its sovereignty over the islands of Juan de Nova, Bassas da India, Europa and Glorieuses; and, finally the right of all subjected peoples to emancipate themselves finally from colonial domination.
19.	Similarly, Cuba supports the unconditional withdrawal of United States troops from the south of the territory of Korea and the peaceful reunification of the Korean people without foreign interference.
20.	We support the right of the peoples of Indo-China and of the whole of South-East Asia to live in peace and security and we reject any interference in their internal affairs. We also condemn the usurpation of the legitimate rights of the Government of the People's Republic of Kampuchea in the Assembly by the genocidal Pol Pot clique.
21.	The question of Palestine, the core of the Middle East conflict, has today won the support of all progressive mankind. For more than 30 years the Palestinian people, under the courageous and staunch leadership of the Palestine Liberation Organization [PLO], it sole legitimate representative, has been waging a battle against the Zionist State of Israel, which has been trying to trample upon its inalienable national rights.
22.	It must be repeated that a just and lasting peace in that crucial part of the world can be achieved only by the unconditional withdrawal of Israeli forces from all the Arab and Palestinian territory occupied since June 1967; by the effective exercise by the Palestinian people of its inalienable rights, including its right to return to its home, to receive compensation for the losses caused by the illegal occupiers and to establish its own State in Palestine; and by the participation of the PLO, on an equal footing in all negotiations which may take place to resolve the question of the Middle East. In that context, Cuba reiterates its vigorous condemnation of the so-called Camp David accords, in so far as they claim to provide a solution of the Palestinian question without the PLO, of the unilateral decision by Israel to modify the international status of Jerusalem and to establish its capital there, and of the bandit-like policy of settlements in the occupied territories.
23.	In accordance with the decisions of the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held at Havana from 3 to 9 September 1979, Cuba considers that the international community must demand the implementation of the most severe sanctions provided for in the Charter of the United Nations against the Zionist regime of Israel.
24.	The situation in the Indian Ocean requires the most rapid possible implementation of the Declaration of the Indian Ocean as a Zone of Peace and to that end we support the convening at Colombo of the Conference on the Indian Ocean in accordance with General Assembly resolution 34/80 B, and, as a complement thereto, the summit meeting proposed by the President of Madagascar, Didier Ratsiraka.
25.	The irrational forces which pull against the tide of history are attempting to return us to the world of barbarism and fascism that existed before the birth of logic. The creation of interventionist "special rapid deployment forces" is compounded by the installation of 500 missiles with nuclear warheads in Western Europe, the interruption of negotiations on disarmament and the threat of non-ratification of the SALT II agreement; as well as the attempt by the United States Congress unilaterally to revise the Panama Canal Treaties, signed only after an historic battle by the people and Government of Panama; and the creation of new alliances and military installations, in this and other continents, with obvious expansionist and counterrevolutionary purposes.
26.	Invoking arguments which have been rejected by our peoples, they are attempting to convert the Caribbean into a Yankee lake and plotting all kinds of conspiracies against the revolutionary countries of the area. To their plans to destabilize the Governments of Jamaica and Grenada, we can now add their open support for the Fascist military- Christian Democratic junta in El Salvador through the supply of the weapons and technology of genocide and the repetition of the shameful stages of their collusion with the regimes of Trujillo, Somoza and Batista. The Monroe Doctrine has been resuscitated with the abject complicity of certain Latin American regimes which, betraying the legacy of the liberators, have colluded in the extermination and persecution of the Salvadorian patriots. Our peoples will punish such base cowardice.
27.	Cuba condemns the brutal repression of the Fascist military against our brothers in El Salvador, as well as the attempts to intervene, directly or indirectly, in that country, with a view to undermining the inevitable victory of the people, Cuba restates its support for the heroic resistance of the Bolivian people against the military coup, fomented and supported by outside forces, which cancelled out the electoral victory of the People's Democratic Union and has subjected the country to a shady and corrupt tyranny, headed by a group of international traffickers.
28.	The policy of harassment against the Cuban revolution is continuing: the blockade persists and new imperialist threats are voiced; fresh terrorist attacks have been made upon our diplomatic missions abroad, such as the attack against a staff member of the Cuban Mission to the United Nations, our unforgettable comrade Felix Garcia.
29.	In Latin America some still claim to be defenders of human rights while trampling under foot the memory of Bolivar and taking part in the genocide of the Salvadorian people. In a recent, unprecedented step, they proposed the acquittal of the group of convicted assassins who, in 1976, to the horror of the world, blew up an airborne plane full of Cuban passengers over Barbados, causing the death of 73 persons. The inconceivable actions of the Venezuelan authorities can only encourage in future the carrying out of new and cowardly terrorist acts.
30.	Those who once again believe that they can encircle and isolate the Cuban revolution arc mistaken. Today, as yesterday, the acts of aggression and plots of the imperialists and their lackeys will come up against the courage and determination of our people. The voice of Cuba will never be intimidated or silenced. No reactionary force can stand in the way of the victory of the peoples of Latin America.
31.	For the peoples of the third world, the existence and strengthening of the United Nations system has acquired growing importance. Created to safeguard peace and to prevent the recurrence of war, the Organization has become an indispensable driving force behind initiatives in support of detente, general and complete disarmament, decolonization and international co-operation. Its universal character must be reaffirmed, as must its primary role in the creation of a new international order that is just and equitable and as an instrument to produce peaceful solutions to conflicts which have convulsed the world in its present phase of upheaval and transformation.
32.	The policies and principles of the movement of non- aligned countries have always been primarily aimed at the conservation of the independence, sovereignty, territorial integrity and security of our peoples; the elimination of interference and foreign intervention in the internal and external affairs of States and of the use or threat of the use of force; the elimination of colonialism and neo-colonialism, apartheid, racism, including Zionism; the prevention of the division of the world into blocs; the halting of the arms race, especially of nuclear arms and achievement of general and complete disarmament under effective international control; the promotion of solidarity and co-operation among the non-aligned countries; the speedy establishment of the new international economic order with a view to speeding up the development of developing countries, eliminating inequality, hunger, sickness and illiteracy; the establishment of a democratic system of international relations based on the equality of States; respect for and preservation of human rights and fundamental freedoms, If these objectives are to be attained, our movement considers that it is necessary to strengthen our world Organization. We pledged our support of these goals at the Havana Conference and we will spare no effort to achieve them.
33.	In the capitalist world undermined by the economic, political and moral crisis which characterizes those societies that are no longer in step with history, the forces that would bring us back to the past may be heard, the dark forces of fascism, expansionism and war may still be found. Let no one be mistaken, the outlook in the next 20 years is discernible. Either the international community will be capable of placing the fabulous resources of the scientific and technological revolution at the service of mankind through cooperation and through the building of a new system of world relations, or mankind's hopes for a world free of the scourge of war, oppression and poverty will be frustrated once again.
34.	As revolutionaries we arc not frightened by the idea of future social change being produced through violent means, But if we are not to be remiss, we must realize that tomorrow's world will come about peacefully only if our generation is capable of exchanging weapons for tools of labour; confrontation for dialogue; and pursuit of narrow national interests for fruitful and just collaboration among all nations.
35.	Cuba will always be ready to help to achieve these lofty ideals, contained in the Charter of the United Nations.

